           Case 4:20-cv-00064-MWB Document 38 Filed 06/16/20 Page 1 of 4


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ISAIAH HUMPHRIES,                                       No. 4:20-CV-00064

                 Plaintiff,                             (Judge Brann)

         v.

THE PENNSYLVANIA STATE
UNIVERSITY, JAMES FRANKLIN,
and DAMION BARBER,

                 Defendants.

                                  MEMORANDUM OPINION

                                      JUNE 16, 2020

I.       BACKGROUND

         Plaintiff Isaiah Humphries has moved for leave to amend his complaint a

second time.1 Defendants have responded.2 The Court grants Humphries’ motion

in part and denies it in part.

II.      DISCUSSION

         A.      Legal Standards for Leave to Amend

         It is well settled in this Circuit that leave to amend should be freely granted.

Indeed, the relevant Federal Rule of Civil Procedure provides that “[t]he court

should freely give leave when justice so requires.”3

         But in certain circumstances, a plaintiff’s ship seeking amendment will not

find safe harbor. “Among the grounds that could justify a denial of leave to amend
1
      See Doc. 29.
2
      See Doc. 36.
3
      FED. R. CIV. P. 15(a)(2).
         Case 4:20-cv-00064-MWB Document 38 Filed 06/16/20 Page 2 of 4


are undue delay, bad faith, dilatory motive, prejudice, and futility.”4 “‘Futility’

means that the complaint, as amended, would fail to state a claim upon which relief

could be granted. . . . In assessing ‘futility,’ the district court applies the same

standard of legal sufficiency as applies under Rule 12(b)(6).”5

       B.     Analysis

              1.     Bad Faith; Prejudice

       Defendants argue that Humphries’ proposed amendment is in bad faith.

They offer as support a chronology on their briefing and Humphries’ historical

amendments. This chronology is, indeed, “suspicious.”6 Yet “in order to deny

plaintiff’s amendment, and thus preclude a decision on the merits, on the grounds

of undue delay and bad faith alone, this [C]ourt would need the very clearest

evidence of abuse by plaintiff, and it is this Court’s judgment that such evidence

simply does not exist on the current record.”7

       Further, “[i]t is well-settled that prejudice to the non-moving party is the

touchstone for the denial of an amendment.”8 The non-moving party “must do

more than merely claim prejudice; it must show that it was unfairly disadvantaged

or deprived of the opportunity to present facts or evidence which it would have


4
    Lorenz v. CSX Corp., 1 F.3d 1406, 1413-14 (3d Cir. 1993).
5
    In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997) (citations
    omitted).
6
    In re Vertis Holdings, Inc., 536 B.R. 589, 616 (Bankr. D. Del. 2015), aff’d, No. AP 12-
    51176-CSS, 2016 WL 7031282 (D. Del. Nov. 30, 2016).
7
    Penn Galvanizing Co. v. Lukens Steel Co., 65 F.R.D. 80, 82-83 (E.D. Pa. 1974).
8
    Cornell & Co. v. Occupational Safety & Health Review Comm’n, 573 F.2d 820, 823 (3d Cir.
    1978).
                                            -2-
          Case 4:20-cv-00064-MWB Document 38 Filed 06/16/20 Page 3 of 4


offered had the amendments been timely.”9 Here, Humphries is, at essence, trying

to add two new causes of action, while also introducing a limited set of facts

concerning the United States Department of Education Office for Civil Rights’

compliance review of Defendant The Pennsylvania State University.10 It seems

that Humphries’ pleading process here has not exactly been a model of efficiency.

But this case has not yet reached discovery. Nor has Humphries even submitted

arguments in opposition of either of Defendants’ motions to dismiss. The Court

cannot find that the inconvenience to Defendants and their counsel (by having to

make and brief two then-mooted motions to dismiss) tips the line into a genuine

showing of prejudice.11

                2.      Futility

        Yet not all of Humphries’ proposed Second Amended Complaint will

survive and operate this litigation moving forward. I agree with the multiple

district courts, including one within this Circuit, that have held that a plaintiff

cannot bring a negligence per se claim premised on a defendant’s Title IX



9
     Bechtel v. Robinson, 886 F.2d 644, 652 (3d Cir. 1989) (cleaned up).
10
     Compare Doc. 22 at ¶¶ 123-204 (causes of action) with Doc. 29-4 at ¶¶ 130-136 (new facts),
     137-243 (causes of action).
11
     See Bechtel, 886 F.2d at 652, Adams v. Gould Inc., 739 F.2d 858, 869 (3d Cir. 1984) (“In
     light of the procedural posture of this case at the time of judgment and the failure of
     defendants to specify any particular prejudice, we hold that the defendants are not prejudiced
     by the plaintiffs’ attempt to amend their complaint in order to assert a new legal theory at this
     point in the litigation.”); compare with Rolo v. City Investing Co. Liquidating Tr., 155 F.3d
     644, 655 (3d Cir. 1998) (“duration of this case, and the substantial effort and expense of
     resolving” defendants’ motion to dismiss supported denial of leave to amend); Cornell &
     Co., 573 F.2d at 824 (amendment prejudiced defendants by preventing them from presenting
     their defense).
                                                  -3-
          Case 4:20-cv-00064-MWB Document 38 Filed 06/16/20 Page 4 of 4


violations.12 I find these courts’ essential reasoning compelling. In short: “it

would be illogical for negligence per se liability premised on Title IX to exceed or

circumvent the requirements of Title IX liability under federal law.”13

        As such, Humphries’ negligence per se claim premised on Title IX

violations is futile. Humphries may not amend his complaint to add this claim.

III.    CONCLUSION

        The Court grants in part and denies in part Humphries’ motion for leave to

amend. Humphries may amend his complaint as provided in Doc. 29-4, except

that Humphries may not add a negligence per se claim premised on Title IX

violations.

        An appropriate Order follows.

                                                     BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge


12
     See Jones v. Pi Kappa Alpha Int'l Fraternity, Inc., No. 2:16-CV-7720-KM-MAH, 2017 WL
     4074547, at *11 (D.N.J. Sept. 13, 2017), aff’d in part, rev’d in part and remanded, 765 F.
     App’x 802 (3d Cir. 2019); Doe v. Vanderbilt Univ., No. 3:18-CV-00569, 2019 WL 4748310,
     at *18 (M.D. Tenn. Sept. 30, 2019); Z.J. v. Vanderbilt Univ., 355 F. Supp. 3d 646, 703 (M.D.
     Tenn. 2018), appeal dismissed, No. 19-5061, 2019 WL 3202209 (6th Cir. Apr. 26, 2019);
     Cash v. Lees-McRae Coll., Inc., No. 1:18CV52, 2018 WL 7297876, at *14 (W.D.N.C. Aug.
     13, 2018), report and recommendation adopted, No. 1:18-CV-00052-MR-WCM, 2019 WL
     276842 (W.D.N.C. Jan. 22, 2019); Doe v. Brown Univ., 166 F. Supp. 3d 177, 196-97 (D.R.I.
     2016); Ross v. Univ. of Tulsa, No. 14-CV-484-TCK-PJC, 2015 WL 4064754, at *4 (N.D.
     Okla. July 2, 2015); Doe v. Univ. of S., No. 4:09-CV-62, 2011 WL 1258104, at *14 (E.D.
     Tenn. Mar. 31, 2011); Houston v. Mile High Adventist Acad., 846 F. Supp. 1449, 1457 (D.
     Colo. 1994).
13
     Doe v. Vanderbilt Univ., No. 3:18-CV-00569, 2019 WL 4748310, at *18 (M.D. Tenn. Sept.
     30, 2019).
                                                 -4-
